993 So.2d 1011 (2008)
Michael GRIMSLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2012.
District Court of Appeal of Florida, Second District.
January 9, 2008.
*1012 DAVIS, Judge.
Michael Grimsley appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. During the pendency of this appeal, Grimsley filed a petition alleging ineffective assistance of appellate counsel (PAIAAC) pursuant to Florida Rule of Appellate Procedure 9.141(c). On review of the PAIAAC, this court recently reversed Grimsley's conviction, vacated his sentence, and directed that he be retried. See Grimsley v. State, 967 So.2d 1132 (Fla. 2d DCA 2007). Therefore, this appeal from the denial of Grimsley's rule 3.850 motion is rendered moot and is hereby dismissed.
Dismissed.
STRINGER and CANADY, JJ., Concur.